EXHIBIT 99.1 ENERGY XXI GULF COAST, INC. CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2013 ENERGY XXI GULF COAST, INC. CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2013 C O N T E N T S Page Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Comprehensive Income (Loss) 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 -2- ENERGY XXI GULF COAST, INC. CONSOLIDATED BALANCE SHEETS (In Thousands, except share information) September 30, June 30, (Unaudited) ASSETS CURRENT ASSETS Receivables: Oil and natural gas sales $ $ Joint interest billings Insurance and other Prepaid expenses and other current assets Derivative financial instruments TOTAL CURRENT ASSETS Oil and gas properties-net – full cost method of accounting, including $435.2 million and $422.6 million of unevaluated properties not being amortized at September 30, 2013 and June 30, 2013, respectively Other Assets Note receivable from Energy XXI, Inc. Derivative financial instruments Debt issuance costs, net of accumulated amortization TOTAL ASSETS $ $ LIABILITIES CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Note payable Asset retirement obligations Derivative financial instruments 69 40 Current maturities of long-term debt TOTAL CURRENT LIABILITIES Long-term debt, less current maturities Deferred taxes Asset retirement obligations Other liabilities — TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (NOTE 11) STOCKHOLDER’S EQUITY Common stock, $0.01 par value, 1,000,000 shares authorized and 100,000 shares issued and outstanding 1 1 Additional paid-in capital Retained earnings Accumulated other comprehensive income, net of income taxes TOTAL STOCKHOLDER’S EQUITY TOTAL LIABILITIES AND STOCKHOLDER’S EQUITY $ $ See accompanying Notes to Consolidated Financial Statements -3- ENERGY XXI GULF COAST, INC. CONSOLIDATED STATEMENTS OF INCOME (In Thousands) (Unaudited) Three Months Ended September 30, Revenues Oil sales $ $ Natural gas sales Total Revenues Costs and Expenses Lease operating expense Production taxes Gathering and transportation Depreciation, depletion and amortization Accretion of asset retirement obligation General and administrative expense (Gain) loss on derivative financial instruments Total Costs and Expenses Operating Income Other Income (Expense) Interest income Interest expense ) ) Total Other Expense ) ) Income Before Income Taxes Income Tax Expense Net Income $ $ See accompanying Notes to Consolidated Financial Statements -4- ENERGY XXI GULF COAST, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (In Thousands) (Unaudited) Three Months September 30, Net Income $ $ Other Comprehensive Income (Loss) Crude Oil and Natural Gas Cash Flow Hedges Unrealized change in fair value net of ineffective portion ) ) Effective portion reclassified to earnings during the period ) ) Total Other Comprehensive Income (Loss) ) ) Income Tax Benefit Net Other Comprehensive Income (Loss) ) ) Comprehensive Income (Loss) $ $ ) -5- ENERGY XXI GULF COAST, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) (Unaudited) Three Months Ended September 30, Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation, depletion and amortization Deferred income tax expense Change in derivative financial instruments Proceeds from sale of derivative instruments — 61 Other – net ) ) Accretion of asset retirement obligations Amortization and write-off of debt issuance costs Changes in operating assets and liabilities: Accounts receivables ) Prepaid expenses and other current assets ) ) Asset retirement obligations ) ) Accounts payable and other liabilities ) Net Cash Provided by Operating Activities Cash Flows from Investing Activities Acquisitions ) — Capital expenditures ) ) Proceeds from the sale of properties — Property deposit — ) Other — (6 ) Net Cash Used in Investing Activities ) ) Cash Flows from Financing Activities Proceeds from long-term debt Payments on long-term debt ) ) Dividends to parent ) — Return to parent ) ) Debt issuance costs ) — Other (4
